Name: Council Decision 2011/297/CFSP of 23Ã May 2011 amending Joint Action 2001/555/CFSP on the establishment of a European Union Satellite Centre
 Type: Decision
 Subject Matter: cooperation policy;  communications;  EU institutions and European civil service;  European construction;  international affairs
 Date Published: 2011-05-24

 24.5.2011 EN Official Journal of the European Union L 136/62 COUNCIL DECISION 2011/297/CFSP of 23 May 2011 amending Joint Action 2001/555/CFSP on the establishment of a European Union Satellite Centre THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28 thereof, Whereas: (1) Following the termination of the Modified Brussels Treaty of 1954 establishing the Western European Union (WEU), it is necessary to ensure, on behalf of the ten Member States participating in the WEU, the continuation of certain residual administrative tasks of the WEU after its closure on 30 June 2011, in particular the administration of WEU staff pensions and the WEU Social Plan, as well as the settlement of any disputes between the WEU and former staff. (2) For this purpose, the necessary administrative tasks should be assumed by the European Union Satellite Centre, established by Council Joint Action 2001/555/CFSP (1). (3) All expenditure related to the above-mentioned tasks should be met by contributions from the ten Member States parties to the Modified Brussels Treaty of 1954 establishing the WEU. (4) Joint Action 2001/555/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Joint Action 2001/555/CFSP is hereby amended as follows: 1) The following paragraph is added to Article 2: 5. As from 1 July 2011, following the dissolution of the Western European Union ( WEU ), the Centre shall perform the administrative tasks set out in Article 23a. 2) The following Article is inserted: Article 23a Administrative tasks following the dissolution of the WEU 1. From 1 July 2011, the Centre shall, on behalf of Belgium, Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal, and the United Kingdom (hereinafter the Ten Member States ), perform the following residual administrative tasks of the WEU: (a) the administration of the pensions of former staff of the WEU; (b) the administration of the WEU Social Plan; (c) the administration of any disputes between the WEU and any member of its former staff and the implementation of the decisions of the competent Appeals Board; (d) assistance to the Ten Member States in relation to the liquidation of the WEU's assets. 2. The administration of the pensions of former staff of the WEU shall: (a) take place in accordance with the pension rules of the WEU, as in force on 30 June 2011. If necessary, these rules may be amended by the Board referred to in paragraph 6, within the framework of the pension rules of the Coordinated Organisations; (b) be managed by the Joint Pensions Administrative Section within the Coordinated Organisations (hereinafter JPAS/SCAP ). To this effect, the Centre shall, on behalf of the Ten Member States, conclude a memorandum of agreement by 30 June 2011. The WEU may also be a party to this memorandum of agreement. This memorandum of agreement shall be approved by the Board referred to in paragraph 6, and shall be signed by its chairperson. Any disputes relating to these pensions and involving former staff of the WEU shall be settled in accordance with paragraph 3. 3. Any disputes between the WEU and any of its former staff members shall be subject to the dispute settlement rules of the WEU as in force on 30 June 2011. The dispute settlement rules shall be updated by the Board referred to in paragraph 6 with a view to their implementation as from 1 July 2011 in the framework of the Centre. The status of former WEU staff shall be governed by the WEU staff rules as in force on 30 June 2011, any applicable contracts, any other applicable WEU decision, and the WEU Social Plan. 4. The administration of the WEU Social Plan shall take place in accordance with the Social Plan adopted by the WEU on 22 October 2010. It shall also be in accordance with any subsequent binding decision by the competent Appeals Board and with any decisions taken by the WEU or the Board referred to in paragraph 6, to implement such a decision. 5. Assistance in the process of liquidation of the WEU's assets shall include the administration of any legal or financial issue arising from the closure of the WEU, performed under the guidance by the Board referred to in paragraph 6. 6. Any decisions in relation to the tasks set out in this Article, including decisions by the Board referred to in this Article, shall be adopted unanimously by the Board composed of representatives of the Ten Member States. This configuration of the Board shall decide on how it is to be chaired by one of its members. The Director of the Centre or its representative may attend Board meetings in this configuration. The Board shall be convened by the Chairperson at least once a year or at the request of at least three of its members. Ad-hoc meetings of the Board may be convened at expert level in order to deal with specific subjects or issues. Decisions of the Board may be taken by written procedure. 7. The Centre shall recruit the staff necessary to perform the tasks mentioned in paragraph 1. If any of the Ten Member State offers to second a person for this purpose, that person shall be recruited. If that is not the case, or if secondment does not allow to fill all the required posts, the necessary staff shall be contracted. The Centre's staff regulations shall be applicable, subject to the provisions of this Article. 8. All items of expenditure resulting from and revenue related to the implementation of this Article shall be part of a separate budget of the Centre. This budget shall be drawn up for each financial year, which shall correspond to the calendar year, and shall be adopted by the Board referred to in paragraph 6, acting upon a proposal by its chairperson, by 1 September of each year. The revenue and expenditure shown in this budget shall be in balance. The budget shall include a list of the staff recruited to perform the tasks referred to in paragraph 7. The revenue shall consist of contributions from the Ten Member States, determined in accordance with the rules applicable to their contributions to the WEU as in force on 30 June 2011, and of miscellaneous revenue. With a view to building up a start-up fund of EUR 5,3 million, initial contributions amounting to 20 % of this sum shall be paid by 30 June 2011. The Board referred to in paragraph 6 shall adopt the necessary financial rules, drawing as much as possible on the financial rules of the Centre, and rules regarding control of the budget and discharge. Pending the adoption of such rules, the WEU rules shall apply. 9. The Centre will conclude an agreement or administrative arrangement by 30 June 2011 with the WEU regarding the implementation of this Article, which shall be approved by the Board referred to in paragraph 6, and shall be signed by its chairperson.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 200, 25.7.2001, p. 5.